Per Curiam.

We are of opinion, that parol evidence of the .contents and amount of the notes, charged to have been stolen, was properly received, without accounting for their non-.production. It'has been repeatedly decided in the courts of Common pleas, and king’s bench, in England, that, in an action of trover for bond and notes, no notice to produce the thing sought to be recovered was necessary.. (1 Camp. N. P. Cas. 143. 3 B. & P. 143.). Lord Ellenborough, in How v. Hall, (14 East, 274.,) put the decision on this strong and irrefragable ground,that where the form of the action gives the defendant notice to *93be prepared to produce the instrument, if necessary, to falsify the plaintiff’s evidence, it is not necessary to give the defendant notice to produce the instrument. This reasoning applies with equal forcé to an indictment for stealing an instrument; it supposes it to be in the hands of the defendant, and he is apprized, by the indictment, to produce it, if necessary, to falsify the proof against him. And Lord Ellenlorough mentions a Case before Justice Butler, where parol evidence of the contents of a note ■was permitted, without notice, upon an indictment.
We think the notes sufficiently set forth; being.in the hands of the defendant, it was impracticable to state them in hcec verba, and the analogy between trover and an indictment for instruments, again arises ; a general description is all that is required in trover. Milne's case (2 East's, Crown Law,. 602.) warrants this indictment. He was indicted for stealing a promissory note for the payment of one guinea, and, also, one other promissory note for the payment of five guineas; after conviction, a question was reserved for the opinion of the judges, whether the notes were sufficiently described'in the for dictment; and all the judges held the indictment well laid, and the conviction proper. It is true that Craven's case, (2 East, 601.,) where the question again arose, was determined differently by all the judges; but we think the former decision more reasonable and sound.
The remaining question is, whether the notes were well described as the goods and chattels of Peleg Clark. The statute (l R. L. 174.) enacts, “ that if any person shall steal, &c., any bill of exchange, bond, order, warrant, bill, or promissory note, for payment of any money, &c., being the property of. any other person, &c., it shall be deemed and construed to be felony, of the same nature, and in the same degree, and in the same manner, as it wou)d have been if the offender had stolen, &c., any other goods of the like value, with the money due on such bill, &c., or secured thereby and remaining unsatisfied, and such offender shall suffer such punishment as he, or she, ought to have done, if such offender hqd stolen, &c., other goods of the like value as aforesaid.”
In the case of Sadi v. Morris, (2 East's Crown Law, 749.,) it was held,'by a majority of the judges, to be improper to lay bank notes to be chattels ; and the statute of 2 Geo. II. c. 25., is like our statute. The dissentient judges thought that the statute *94having made -it feloriy to steal bank notes,'in like manner as if (.jjg party had stolen goods of the like value, the receivers of such property stood in the like predicament as the receivers'of other goods and chattels; and East considers.the opinion in Sadi and Morris’s case as shaken, by the resolution of all the judges in Dean’s case, and other cases, wherein bank notes, ,by the operation of -the statute of 2 Geo. II., were hólden to .be within the statute of Anne, against stealing money, goods, &c. -.
Blackstone, (2 Com. 385.,) says, “ that things personal,, by our law, no.t'only include things moveable, but also something inore; the whole of which is comprehended under .the general ñame of chattels, which. Sir Edward Coke says, is a French word, signify ing goods. • ‘ In the grand coustumier of Normandy, (he observes,) a chattel is described as a mere moveable, but at the same timé is sét in opposition to a fief or feud, so that nob only goods, but whatever was not a feud, Were accounted chattels ; and it is in this latter more -extended negative sense, that .our law adopts it; the idea of goods, or moveables only, being not sufficiently comprehensive to take in every thing that the few considers as a chattel interest.” ■
,. We are of the opinion that, since the statute, it is sufficient to lay in an indictment that the notes or instruments, mentioned in the statute, are the goods and chattels of any person who is entitled, to them; and that the word chattels denotes and signifies, when applied as in this case, property and ownership; and that, consequently, the conviction is right.